DETAILED ACTION
Status
1.	This Office Action is responsive to claims filed for app no. 16953145 on November 12, 2021. Please note claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
3.	The terminal disclaimer filed on 11/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent No. 10,861,908 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
4.	Claims 1-20 are allowed.
The following is an examiner’s statement for reasons for allowance, after thorough search and consideration:
As per claim 1, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to display panel with curved edges in which a force sensor is disposed under the curved edge of the display panel, and a waterproofing member disposed between the curved portion of display panel and the frame wherein a height of the waterproof member is higher than a height of the force sensor. The previously cited closest prior arts Jeong et al. (US 2018/0004333 A1) in view of Choi et al. (US 2018/0033571 A1) teaches similar disclosure of display panel with curved edge in which a force sensor and a waterproofing member disposed under the display panel (see 
As per claim 18, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to display panel with curved edges in which a force sensor is disposed under the curved edge of the display panel, and a waterproofing member disposed between the curved portion of display panel. The previously cited closest prior arts Jeong et al. (US 2018/0004333 A1) in view of Choi et al. (US 2018/0033571 A1) teaches similar disclosure of display panel with curved edge in which a force sensor and a waterproofing member disposed under the display panel (see Non-Final rejection mailed 08/13/2021. However, the specifics of the waterproofing member does not overlap the flat portion of the display panel in a thickness direction of the display panel in the manner claimed as a whole, is not taught or suggested in the prior art. An updated search was performed and yielded references Jun et al. (US 20170118319 A1) teaches pressure sensor disposed under the display panel and a waterproof member disposed under the display panel and 
As per claim 20, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to display panel with curved edges in which a force sensor is disposed under the curved edge of the display panel, and a waterproofing member disposed between the curved portion of display panel. The previously cited closest prior arts Jeong et al. (US 2018/0004333 A1) in view of Choi et al. (US 2018/0033571 A1) teaches similar disclosure of display panel with curved edge in which a force sensor and a waterproofing member disposed under the display panel (see Non-Final rejection mailed 08/13/2021. However, the specifics of the a waterproofing member disposed under the curved portion of the display panel and is in contact with the display panel, the waterproofing member including: a base film including a main portion; and a protrusion portion protruding from the main portion; a first adhesive film disposed on one surface of the base film and attached to a lower surface of a frame; and a second adhesive film disposed on other surface of the base film and attached to an upper surface of the frame, wherein the waterproofing member is disposed at an outer side of the force sensor in the manner claimed as a whole, is not taught or suggested in the prior art. An updated search was performed and yielded references Jun et al. (US 20170118319 A1) teaches pressure sensor disposed under the display panel and a waterproof member disposed under the display panel and outside of the pressure sensor (see 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693